            Case 1:18-cv-00800-LY Document 55 Filed 02/12/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

RICHARD MEYER,                                    §
                                                  §
       Plaintiff,                                 §
                                                  §          CASE NO. 1:18-CV-00800-LY
v.                                                §
                                                  §
MARK WAID,                                        §
                                                  §
       Defendant.                                 §


                    UNOPPOSED MOTION FOR FURTHER EXTENSION
                        OF DEADLINE TO FILE TCPA MOTION

       Defendant Mark Waid files this unopposed motion for further extension of the deadline to

file a motion under the Texas Citizens Participation Act (“TCPA”), and in support thereof shows

as follows:

       1.      Defendant filed an unopposed motion to extend the deadline to file a TCPA motion

to 14 days after an order by the Court deciding the Defendant’s jurisdictional motion (i.e., denying

in whole or in part the motion). The Court entered an order granting the extension on November

27, 2018 (Dkt. 15), and further entered an order confirming that deadline on August 2, 2019 (Dkt.

42).

       2.      The Court entered an order denying in part and granting in part Defendant’s

jurisdictional motion on January 29, 2020 (Dkt. 54), making February 12, 2020 the deadline for

Defendant to file a TCPA motion.

       3.      The Fifth Circuit recently held that the TCPA does not apply to federal court

actions. See Klocke v. Watson, 936 F.3d 240 (5th Cir. 2019). That decision creates a circuit split,

as indicated in the Klocke case, such that the Supreme Court could take up the issue of whether
            Case 1:18-cv-00800-LY Document 55 Filed 02/12/20 Page 2 of 3




state Anti-SLAPP statutes apply in federal court. However, in light of the current state of the law,

Defendant does not want to take up the Court’s time with a TCPA motion at this time and therefore

asks the Court to extend the deadline to file any TCPA motion to be the same deadline to file

dispositive motions, which would allow more time for the law to potentially develop. By

agreement of the parties, the deadline to file dispositive motions is November 27, 2020.

       4.      The TCPA permits the Court and the parties, upon agreement, to extend the

deadline to file a TCPA motion. See Tex. Civ. Prac. & Rem. Code § 27.003(b).

                             CERTIFICATE OF CONFERENCE

       Undersigned counsel for Defendant has conferred with Plaintiff’s counsel, and Plaintiff

does not oppose the requested extension of time to file any TCPA motion, such that the deadline

for any TCPA motion would be extended to be the same deadline as that for dispositive

motions. Plaintiff, however, preserves all other defenses and arguments in response to any TCPA

motion.

                                            PRAYER

       Defendant requests that the Court extend the deadline to file any motion to dismiss under

the TCPA to the same deadline to file dispositive motions, or November 27, 2020.

       WHEREFORE, PREMISES CONSIDERED, Defendant respectfully requests that the

Court sign the attached order granting the extension requested herein.




                                                -2-
          Case 1:18-cv-00800-LY Document 55 Filed 02/12/20 Page 3 of 3




                                                   Respectfully submitted,

                                                   REEVES & BRIGHTWELL LLP


                                                   /s/ Ryan Pierce
                                                   Beverly Reeves
                                                   State Bar No. 16716500
                                                   breeves@reevesbrightwell.com
                                                   Ryan Pierce
                                                   State Bar No. 24035413
                                                   rpierce@reevesbrightwell.com
                                                   221 W. 6th Street, Suite 1000
                                                   Austin, TX 78701-3410
                                                   512.334.4500 Telephone
                                                   512.334.4492 Facsimile

                                                   Mark S. Zaid, Esq.
                                                   D.C. Bar #440532 (admitted Pro Hac Vice)
                                                   Mark@MarkZaid.com
                                                   Mark S. Zaid, P.C.
                                                   1250 Connecticut Ave., N.W., Suite 700
                                                   Washington, D.C. 20036
                                                   (202) 454-2809
                                                   (202) 330-5610 fax

                                                   ATTORNEYS FOR DEFENDANT
                                                   MARK WAID


                               CERTIFICATE OF SERVICE

       I hereby certify that on February 12, 2020, a true and correct copy of the foregoing

document was sent via CM/ECF electronic filing to the following:

              Daniel H. Byrne
              Dale L. Roberts
              Fritz, Byrne, Head & Gilstrap, PLLC
              221 W. 6th Street, Suite 960
              Austin, TX 78701
              dbyrne@fbhg.law
              droberts@fbhg.law

                                                    /s/ Ryan Pierce
                                                    Ryan Pierce


                                             -3-
